Opinion by
STEPHENSON, C.
Harry Goldberg was engaged in the jewelry business and in making personal loans on pledges of personal property as security therefor, in the city of Tulsa. The assured conducted the business of the two enterprises in the same building. Abend & Blazer took the application of Harry Goldberg for the robbery and theft insurance policy sued on in this action. The agents did not write this class of insurance, and turned the application over to Brink & Cramer, who were agents for the Standard Accident Insurance Company of Detroit, Mich. The insurance company caused its policy for robbery and theft insurance to be executed and delivered to Harry Goldberg. The policy named Harry Goldberg as assured. Item No. 8 of the policy reads in the following language:
“The property insured under indemnity paragraph No. 2 is jewelry store.”
Item No. 9 reads in the following language:
“Insured’s business is jewelry store.
Paragraph B describes the property insured and reads in the following language:
“The company shall not be liable for loss: (1) Unless the robbery is established by reasonable evidence; (2) of any property unless it belongs to the assured, or is held by him in trust, or as collateral for indebtedness to the assured, or is held by the assured in such capacity as wcu'd render him legally liable to the owner thereof for such loss of the property as is covered hereby, * * *”
On the morning of December 26th, at about 8:30 o’clock, bandits entered the store building after it had been opened for business, and by use of firearms compelled the employees of the assured to deliver to them jewelry and valuables in the custody of the assured, to the value of about $10,000.
The assured commenced his action against the Standard Accident Insurance Company co its policy for the full amount of the insurance against robbery, in the sum of $5,-000. The jewelry and valuables procured by the robbers were property pledged to Harry Goldberg, and then held by him as collateral security for personal loans made to the owners of the pledged property. The petition charged that the policy covered property pledged with the plaintiff as collateral security for loans made to the .owners of the property. The defendant answered that the policy covered only jewelry and valuables owned by the assured, and held by bim for sale to the public in the conduct and operation of his jewel.'y store. It is the contention of the insurer that the making of personal loans, and taking personal property as collateral- security, is not a class of business involved in the vending of jewelry through the operation and conduct of a jewelry store. The assured admits the proposition that the making of personal loans- and receiving of personal property as pledges is not involved in the usual conduct of a jewelry store, but urges that it was the intention of the assured and of the agents, *109Abend & Blazer, to cover both tbe jewelry business and loan business by tbe terms of tbe policy. Tbe assured points to that part of paragraph “B,” as quoted above., as evidence of tbe intention of both parties to cover tbe property offered for sale through tbe jewelry store, and that held as collateral security for loans to tbe owners of tbe property. It is said by tbe assured that tbe construction contended for by tbe defendant would render tbe phrase “or as collateral for indebtedness to tbe assured” meaningless, and of no force in tbe contract, if tbe view of tbe insurer is taken, to tbe effect that the policy phly .covered property owned by tbe assured for vending to tbe public through tbe jewelry store.
The trial of tbe cause resulted in the court instructing the jury that the lost property came within the terms ’of the policy, and sent the question of value to them. Tbe jury returned its verdict for tbe plaintiff for tbe full amount sued for. Tbe defendant has perfected its appeal, and among tbe several propositions assigned as error for reversal is, tbe contention that tbe policy did not cover tbe personal property pledged with tbe assured, and which was lost on account of tbe robbery.
An insurance policy should be interpreted by tbe rules which are applicable to other written contracts to ascertain tbe meaning and intentions of the parties as expressed by tbe written contract. Fidelity & Casualty Co. v. Curtis Brown Co., 105 Okla. 136, 232 Pac. 99.
If a contract be ambiguous in its terms, tbe eoui;t should examine tbe entire contract for the purpose of declaring tbe meaning and intentions of tbe parties as expressed by tbe entire contract. If tbe court is unable to determine tbe meaning of tbe contract from its terms, by reference to the entire contract, it should then bear testimony of w'tnesfees to determine the meaning and intention of the parties as expressed by tbe contract. If there be dispute between the parties on any material issues, of fact involved in the hearing, to determine the meaning and intention the parties sought to express by the written agreement, tbe question then becomes one of fact for submission to the jury under proper instructions of the court. Kansas City Southern Ry. Co. v. Whitaker et al., No. 15442, 115 Okla. 212. 242 Pac. 220; Brooks et al. v. J. R. Watkins Medical Co., 81 Okla. 82, 196 Pac. 956.
Section 6728, C. O. S. 1921, reads in tbe following language:
“Solicitors Agents of Company: Any person who shall solicit and procure an application for insurance shall in all matters relating to such application for insurance and tbe policy issued in consequence thereof, be regarded as tbe agent of tbe company issuing the policy, and not tbe agent of the insured, and all provisions in the application and policy to the contrary are void and of no effect whatever.”
The effect of tbe section was to make Abend & Blazer the agents of tbe plaintiff in error in procuring tbe application for tbe policy, as tbe plaintiff in error accepted tbe application through Brink & Cramer, its representatives, and caused tbe policy to be issued on the application. Blazer testified in tbe trial of tbe cause that Harry Goldberg desired tbe policy to be written on tbe jewelry and merchandise sold through the jewelry store, and also on the property received by Goldberg as pledges to secure loans to the owners. Blazer testified that he described tbe property to be covered by tbe policy as “jewelry and loan business.” The application upon whic*> the policy was written was not introduced in evidence in the trial of tbe cause.
Rules of construction require us to look to all parts of the contract to determine the meaning and intention of tbe parties as expressed by the writing. We shall ássumé that all terms and provisions embodied in the written agreement were intended to be given effect by the parties, and that all terms used in the contract were employed for tbe purpose of expressing tbe meaning and intention of tbe parties. ’
The term “jewelry store,” as used in tbe policy sued on in this action, performs a two-told purposes — that of describing tbe property covered by tbe policy, and also establishing its location. Except for tbe language of paragraph “B,” we would understand tbe phrase to mean, that the plaintiff was insured against loss of jewelry owned by him tor tbe purpose of vending to tbe public through tbe jewelry business, if the property was located in the store building at the time of its loss. We would say that the phrase standing alone would confine the insurance to jewelry owned by the plaintiff for the purpose of selling to tbe public through tbe jewelry store, if it was lost by a robbery from the store building, but this phrase must be construed in connection with tbe language quoted from paragraph “B.”‘ Tbe insurance company makes the point that tbe taking of personal property to secure personal loans to the owners does not come• within tbe business of operating a jewelry store. But it is equal-*110l'y true that the operators of a jewelry store do not generally pursue the business of taking pledges of jewelry on unpaid purchase prices of jewelry sold from the store. However, under paragraph “B,” it would not be material whether the pledged property was received to secure the unpaid purchase price of jewelry sold from the jewelry store, or was received in the course of the conduct of a strictly pawn brokerage business in the same building The plaintiff is insured against the loss of property from the jewelry store held by him as collateral security for indebtedness owing to him, according to the terms of the policy.
The phrase “or as collateral for indebtedness to the insured,” discloses an intention on the part of the plaintiff in error to insure the defendant in error against loss of property pledged with him to secure the payment of indebtedness owing to the assured. The policy shows upon its face that it was the intention of the plaintiff in error to go further than insuring property owned and offered for sale in the jewelry business. The plaintiff’s loss came within the terms of the policy when he showed that he lost property pledged to him to secure indebtedness owing to him, and that the property was situated in the jewelry store building at the time it was taken by the bandits. Paragraph “B” requires only that the pledged property be held to secure indebtedness owing to the plaintiff, and that it be located in the jewelry store building at the time of the loss. The plaintiff would be within the terms of the policy, if he had received the pledges to secure indebtedness arising either in the conduct of the jewelry business, or the pawn brokerage business. The policy goes no farther than to require that the plaintiff held the property as a pledge to secure indebtedness owing to him. If we accept the construction contended for by the plaintiff in error, it would elimínate and render superfluous that part of paragraph “B” relating to pledged property. In view of the fact that the plaintiff was conducting a pawn brokerage business in the jewelry store at the time the policy was written, we assume that the part of paragraph “B” relating to pledged property was intended to cover personal property received by the assured in the course of the conduct of the pawn brokerage business to secure indebtedness owing to the assured.
. The testimony of the agents who received the application is to the effect that the application described the property to be insured as the “jewelry and loan business” of the plaintiff. The agents who received the application were made the agents of' the insurance company by the terms of the statute. We think paragraph “B,” and the other provisions <x£ the contract of insurance, expressly insure the plaintiff against loss of property owned by him for sale through the jewelry store, and property held by him as pledges for indebtedness owing, to him. which was received in the conduct of the pawn brokerage business.
The insurance company does not controvert the evidence of Blazer in relation to the description of the property 'to be insured, as set forth in the application, nor offer the application in evidence. If there was any doubt in the mind of the trial court as to whether tjhe policy sued on covered the property lost through the robbery, the evidence of Blazer when considered in connection with the language of the insurance policy disclosed that it was the intention of tliie parties to insure the pledged property received in the course of the conduct of the pawn brokerage business. As there was no dispute between the parties as to the matters testified about by Blazer, who received the application for the insurance, there was no question of fact to go to the jury. The construction,.^ the contract was one of law for the court. From the undisputed testimony, and from tho entire contract, it was the duty of the coiart to declare the meaning and intention of the parties as expressed in the written instrument. Therefore, it became the duty of the court to instruct the jury that the property which was lost through thle robbery came within the terms of the policy.
The particular complaint oí the plaintiff in error in connection with the instructed verdict, is, that Blazer was not the agent of plaintiff in error in receiving the application, and that knowledge to him of the business conducted in the jewelry store building was not binding on the plaintiff in error. Section 6723, supra, operated to make Blazer the agent of the plaintiff in error in. th© procurement of the aiiplication for the policy. Several courts have construed the meaning of similar statutory provisions, and have reached the conclusion that information coming to the knowledge of one procuring an application for insurance, is binding on the company who receives the application and writes a policy thereon. It is the contention of the plaintiff in error that Abend & (Blazer were not its agents, and that the latter1 were not acting for it in the procurement of the policy. The decisions *111In construing statutory provisions similar to the section quoted, have reached the conclusion that for such policies as are issued on the application, the law makes the person procuring the contract the agent of the insurer. Continental Life Ins. Co. v. Chamberlin, 132 U. S. 306, 33 L. Ed. 341; State Mutual Ins. Co. v. Green, 62 Okla. 214, 166 Pac. 105; Ark. Ins Co. v. Cox. 21 Okla. 873, 129 A. S. R. 808, 20 L. R. A. (N. S.) 775; Western Nat. Ins. Co. v. Marsh, 34 Okla. 414, 125 Pac. 1094; Conley v. N. W. Fire & Marine Ins. Co., 34 Okla. 749. 127 Pac. 424; Pac. Mutual Life Ins. Co. of California v. Van Fleet (Colo.) 107 Pac. 1087.
We do not see a great deal of difference between tbe substance of tbe application and that of tbe insurance policy. It is mainly a matter of the insurance company using more technical terms than were used in tbe app'ication. Tbe agent testified than he .described the property to he insured as jewelry and loan business. Paragraph “B” of tbe policy, insuring Harry Goldberg against loss iof property held by him as pledges to secure indebtedness owing to him, is just another form of describing the property insured, as a jewelry and loan business. We say this mainly for the reason that the taking of pledges of personal property to securte indebtedness is mot usually an incident arising in the operation of a jewelry store.
It would serve n© useful purpose to determine whether the estoppels pleaded by tbe plaintiff were proper in this case, as we have concluded that the lost property came within the terms of the policy. One of the contentions of the plaintiff in the trial of the cauie was, that an offer to compromise on the part of the insurance company operated to estop the latter from claiming that the property did' not come within the terms of the policy. The court received the evidence of the proffered compromise to support the plea of estoppel. Whether the estoppel would lite against the insurance company is not material, as the trial court finally concluded that the property came within the express terms of the policy, and instructed the jury accordingly. Therefore, the insurance company could mot be prejudiced by the admission of the testimony in any event.
The judgment is affirmed.
By the Court: It is so ordered.